UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7974


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACOB A. BOLDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:99-cr-00074-MR-1)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob A. Bolden, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jacob A. Bolden seeks to appeal the district court’s order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

We   have   reviewed    the    record     and     find   no   reversible     error.

According,    we    affirm    for   the   reasons    stated    by   the   district

court.

      Additionally,     we    construe        Bolden’s   notice   of   appeal    and

informal brief as an application to file a second or successive

§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).        In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28   U.S.C.   § 2255(h).        Bolden    seeks     relief    under    Johnson   v.

United States, 135 S. Ct. 2551 (2015).               We conclude that Johnson

would     entitle   Bolden     to   no    relief     because      Bolden’s    prior

conviction for breaking and entering under North Carolina law

constitutes burglary and thus was unaffected by Johnson.                     135 S.

Ct. at 2563; see United States v. Mungro, 754 F.3d 267, 272 (4th



                                          2
Cir.); cert. denied, 135 S. Ct. 734 (2014); United States v.

Thompson, 588 F.3d 197, 202 (4th Cir. 2009).            Therefore, we deny

authorization to file a successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   3